Citation Nr: 0335069	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability based on service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision, which denied the 
veteran's claim of entitlement to TDIU.  

It is also noted that the case was previously before the 
Board in December 1998, with regard to claims of service 
connection for a skin disorder and post-traumatic stress 
disorder (PTSD).  The Board remanded those issues to the RO 
for additional development.  

Subsequently, the RO in a September 2001 decision granted 
service connection for PTSD and continued to deny the skin 
disorder claim.  In a March 2002 statement, the veteran 
withdrew his appeal for service connection for a skin 
disorder.  Thus, the sole issue to be addressed in this 
document is the TDIU claim.  



REMAND

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in October 
2001, the veteran indicated that he was prevented from 
securing or following any substantially gainful occupation by 
his service-connected PTSD and left knee disability.  

He stated that he was self-employed in the apartment rental 
business, that he was not certain when he became too disabled 
to work as he had had problems since 1982, and that his 
expenses had exceeded his income for the last 12 months.  

At a January 2003 RO hearing, the veteran testified that he 
moved from Florida to Pennsylvania in 1992 and that he owned 
apartment buildings.  He indicated that his business buying 
and selling real estate was not profitable and that it was 
difficult for him to maintain his business in light of his 
service-connected disabilities.  He said that he was not 
going to be doing it any longer.  

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2003).  

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

At present, the veteran's service-connected disabilities 
consist of PTSD, rated as 50 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; and a left knee 
disorder, rated as 10 percent disabling.  His combined rating 
is 60 percent.  He thus does not satisfy the percentage 
rating standards for individual unemployability benefits.  

Nevertheless, a total compensation rating may be obtained if 
the veteran is precluded from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  

In the Board's opinion, the medical record, as it now stands, 
is unclear as to the effect of the veteran's service-
connected PTSD on his employability.  The veteran underwent a 
VA examination in February 2003; however, the examiner did 
not furnish an opinion with regard to the extent of his 
occupational impairment due to the PTSD.  The examiner 
assigned a Global Assessment of Functioning scale score (GAF) 
of 45, representing serious symptoms or any serious 
impairment in social or occupational functioning.  

However, the examiner also opined that it was possible that 
the veteran was experiencing a long-term PTSD with a 
superimposed depressive disorder that could be diagnosed as a 
major depressive disorder, severe.  He indicated that, with 
the more recent severe and superimposed depressive 
symptomatology, the veteran's GAF was 45.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  Thus, 
any psychiatric disorder, exclusive of PTSD, cannot serve as 
a basis for an award of TDIU.  

The Board also notes that, in a July 2003 rating decision, 
which followed VA examinations in psychiatry and orthopedics, 
the RO continued the veteran's disability ratings for his 
service-connected PTSD and left knee disorder.  

In an August 2003 letter to the RO, the veteran argued that 
his PTSD should be rated at 70 percent or higher and that his 
left knee disorder should be rated higher than 10 percent.  
Such a statement could be construed as a Notice of 
Disagreement with the RO's July 2003 rating decision.  

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby 
initiating the appellate process, the claimant is entitled to 
a Statement of the Case (SOC).  As an SOC addressing these 
matters have not yet been issued, a remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Based on the foregoing, the Board finds that a VA examination 
is warranted in order to clarify the extent of impairment of 
the veteran's PTSD, exclusive of any other psychiatric 
disorder, on his occupational functioning.  Such 
clarification would assist in determining whether the veteran 
satisfies the requirements for TDIU.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), essentially 
enhances the VA's obligation to notify him about his claim 
(i.e., what information or evidence is required to grant his 
claim) and to assist him to obtain evidence for his claim.  

In reviewing the record, the Board notes that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, 
specifically with regard to his TDIU claim.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
for TDIU.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination, 
in order to determine the severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should render an opinion regarding the 
extent of occupational impairment due 
solely to the PTSD, as opposed to any 
additionally diagnosed psychiatric 
disorder, specifically commenting on 
whether the veteran is unable to secure 
or maintain a substantially gainful 
occupation as a result of his PTSD.  
Complete rationale for all opinions 
expressed should be provided.  

3.  The RO should issue an SOC to the 
veteran on the issues of an increased 
rating for the service-connected PTSD and 
left knee disorder.  The veteran should 
be advised of the time limit in which he 
can perfect an appeal to the Board on 
these issues by filing a substantive 
appeal.  See 38 C.F.R. § 20.302.  If, and 
only if, an appeal is perfected on these 
issues, should they be certified to the 
Board for further appellate review.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a total compensation 
rating due to individual unemployability.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




